United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-4232
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Frank Baumgardner,                       *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: November 21, 1997
                                Filed: December 5, 1997
                                    ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                         ___________

PER CURIAM.


       After a jury found Frank Baumgardner guilty of making a false statement to the
Social Security Administration (SSA), in violation of 18 U.S.C. § 1001 (1994), and of
committing Social Security fraud, in violation of 42 U.S.C. § 408(a)(4) (1994), the
District Court1 sentenced him to twenty-three months of imprisonment and three years
of supervised release. On appeal, this Court vacated Baumgardner&s false-statement


      1
       The Honorable Charles R. Wolle, Chief Judge, United States District Court for
the Southern District of Iowa.
conviction and remanded for a new trial, but affirmed his Social Security fraud
conviction and remanded for resentencing on that count. See United States v.
Baumgardner, 85 F.3d 1305, 1308-10, 1310-11 (8th Cir. 1996). On remand, the court
granted the government&s motion to dismiss the false-statement count; the parties
stipulated that Baumgardner should be resentenced based solely on the amount of loss
attributable to his Social Security fraud conviction, which resulted in a Guidelines
imprisonment range of twelve to eighteen months; and the court sentenced
Baumgardner to fourteen months of imprisonment and three years of supervised
release. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), arguing that the court should have sentenced Baumgardner to twelve months
of imprisonment. We affirm.

       Because Baumgardner does not challenge the legal basis for his sentence or the
applicable Guidelines range of twelve to eighteen months, and the sentence the court
imposed is within that range, we conclude that the issue counsel raises is unreviewable.
See 18 U.S.C. § 3742(a) (1994); United States v. Woodrum, 959 F.2d 100, 101 (8th
Cir. 1992) (per curiam).

       In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed
the record and find no nonfrivolous issues for appeal.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-